Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given based on an interview with Patent Agent Anton Sabeta on 02/02/2022.

The application has been amended as follows:
(Currently Amended) Acomputer-implemented method 
comprising a 
receiving,    by the ;
scrubbing, by the 
values and generating a  structured data set;
extracting, by the 
structured data set for input into a machine learning architecture comprising at  least one of a XGBoost algorithm, a neural network, a random forest, [[or]] and a logistic regression model;
generating, by the 
determining, by the 
financial instrument and a price of the financial instrument within a 
by monitoring, by the 
determining, by the 
implementing, by the 
monitoring 
extracting, by the 
generating, by the scores meets the set of 
applying, by the a fixed income market opportunity, wherein the fixed income market opportunity comprises the financial instrument, and providing, by the 
extracting, by the 
generating, by the 
applying, by the 
displaying, by the 
displaying, by the with selection indicators received by the 

(Currently Amended)	The method of claim 1, wherein the 

(Currently Amended)	The method of claim 1, wherein the 

(Cancelled)


(Currently Amended)	The method of claim 1, wherein the 

(Currently Amended)  The method of claim 2, wherein the plurality of propensity scores is assigned, by the 

(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Currently Amended)	A computer system comprising a storing executable instructions [AltContent: connector]that when executed by the processor cause the comprising:
receiving raw data in a plurality of disparate formats and using 
extracting a first feature vector set from the structured data set for input into a machine learning architecture comprising at least one of a XGBoost algorithm, a neural network, a random forest, and a logistic regression model;
generating a first machine learning model iteratively trained to predict a plurality of risk values associated with credit pricing until an accuracy monitoring a cost of swapping proceeds from a first currency to a second currency, and applying the first machine learning model to minimize a credit pricing risk;
extracting a second feature vector set  for input into the  machine learning architecture;
generating a second machine learning model using the second           feature vector set, wherein the second machine learning model is iteratively trained to predict a plurality of propensity scores associated with issuance of a financial instrument until an accuracy scores meets the set of 
extracting a third feature vector set for input into the machine learning architecture;
generating a third machine learning model using the third feature vector set,
wherein the third machine learning model is iteratively trained to predict a plurality of risk values associated with a target institutional buyer until the accuracy  
displaying on a user interface a plurality of user-selectable criteria 
comprising time thresholds pertaining to historical data, contemporaneous data, a sector, a  tenor, a bond rating, a model preference, a confidence level and a liquidity score; and
displaying on the user interface
the plurality of user-selectable criteriawith selection indicators received by the 
(Cancelled)

(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)

(Cancelled)

(Previously Presented) 	The computer system of claim 15, wherein the neural network comprises bidirectional long short-term memory (BLSTM) neural network architecture.

(Currently Amended)	The computer system of claim 15, wherein the 

(Cancelled)


(Previously Presented) 	The computer system of claim 15, wherein the models are
Applied to complete tasks comprising managing trading activities, managing risk, making portfolio funding allocations, predicting a time horizon for issuance of the financial instrument; predicting an issuer of the financial instrument within the predicted time horizon; predicting the price of the financial instrument, matching a buyer with the financial instrument, and combinations thereof.

(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-3, 5-6, 15, 27-28, and 30 are allowed. Applicant invention is directed to a method/a system that provides a technical solution for implementing an end-to-end platform receiving and processing market data in real time to forecast a price, a time horizon, an issuance propensity, a confidence level, and a liquidity score of financial instruments. For example, none of the art of record, patent or non-patent teaches/suggests as found in Claim 1, “… determining, by the scores meets the set of with selection indicators received by the 

(Claim 15 is similar)

The art of record includes, US Patent Publication 20050203825 to Angle, US Patent 10037568 to Taylor, US Patent 6347307 to Sandhu, US Patent Publication 20080215477 to Annunziata, US Patent 5761442 to Barr, and US Patent Publication 20080177670 to Reid, were identified. On interference search, US Patent Publication 20060229963 to Creager and US Patent Publication 20120284157 to Bienstock were identified. While each teaches some form of the technology for receiving and processing market data in real time to forecast a price, a time horizon, an issuance propensity, a confidence level, and a liquidity score of financial instruments, Creager teaches portfolio performance tracking and reporting that includes integration of performance tracking information for previously sold securities with performance tracking information for securities that are still held in the portfolio. Creager also teaches accurate analysis and tracking of portfolio performance, including integrating performance tracking information for previously sold securities with performance tracking information for securities that are still held. Performance tracking for securities that are still held is performed by comparing the security's current value with the purchase price (basis). Bienstock teaches managing information related to fixed income securities and characteristics of investor sought securities by users of a management and information system employing a computer system and a computer communication network. Bienstock also teaches steps of entering into the computer system characteristics of a user’s fixed income security portfolio. CUSIP information for securities included, in the user entered fixed income security portfolio are identified. Disclosure material from EMMA using identified CUSIP information for securities included in the user entered fixed income security portfolio are retrieved and notification is provided to the user containing the retrieved disclosure material. In summary, likewise, none of the cited prior art contains the elements deemed allowable above.

On interference search, US Patent Publication 20160269378 to Ye was identified.

A Non-Patent Literature document “Improving Decision Analytics with Deep Learning: the Case of Financial Disclosures.” Feuerriegel, Stefan and Ralph Fehrer, ECIS (2016), was identified. 

None of the patent or non-patent literature teaches/suggests the allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                                        


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698